Citation Nr: 1450697	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for arthritis of knees.

3.  Entitlement to service connection for a right upper extremity neurologic disability, to include peripheral neuropathy or carpal tunnel syndrome.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2010 and October 2011 by the Houston and Waco, Texas, Regional Offices (RO) of the Department of Veterans Affairs (VA).  The Waco RO has jurisdiction over the appeal.  The Board remanded the issues of entitlement to service connection for arthritis, right upper extremity neurologic disability, and erectile dysfunction for additional development in May 2014.

A July 2013 rating decision denied reopening a service connection claim for a back disability, but a September 2014 supplemental statement of the case re-adjudicated the arthritis issue then on appeal as three separate issues for service connection for arthritis of the back, left knee, and right knee.  The back disorder service connection issue was, in essence, conceded as having been perfected on appeal.  However, when a claim has been previously disallowed based upon the same factual basis a determination is required as to whether new and material evidence has been presented to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).


REMAND

Although this case was remanded by the Board in May 2014, additional development is required prior to appellate review.  A review of the record shows that a July 2012 statement of the case noted the Veteran had presented testimony at a July 20, 2012, hearing, but a transcript of that hearing is not included in the appellate record.

In correspondence dated in January 1979 the Veteran reported he had been receiving treatment for a back disorder since December 1974 at a VA facility in Shreveport, Louisiana, but the records of that treatment are not of record.

In addition, a July 2014 VA examination report indicates that in summarizing the Veteran's service medical records the examiner did not acknowledge an October 1968 in-service report of medical history noting back trouble.  Further clarification from the examiner, with consideration of that report, is needed.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to add a copy of a July 20, 2012, decision review officer hearing transcript to the record.  If the hearing was conducted informally, without transcript, or the transcript is not available, that should be noted in the record.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  A specific request must be made to obtain records of all pertinent treatment at any VA facility in Shreveport, Louisiana, dated after December 1974.

3.  Then, request a clarifying opinion from the July 2014 VA examiner, or if unavailable, another medical specialist.  Based upon a review of the evidence added to the record, and addressing the Veteran's report of medical history showing back trouble in service in October 1968, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability is related to service or to any event, injury, or disease during service.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

